Citation Nr: 1134017	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  02-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1982.

This case was originally on appeal from a January 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the reopening of the Veteran's claim for service connection for residuals of a head injury.  The RO continued the denial to reopen the Veteran's claim in an April 2002 rating decision.  The Board found that new and material evidence was submitted and reopened the Veteran's claim in May 2005.  The Board remanded the case in May 2005 and in May 2006 for additional development.  The Board notes that the Veteran's initial claim also included the issue of whether new and material evidence was submitted to reopen the Veteran's claim for entitlement to service connection for a back disability.  This issue was denied by the Board in May 2005 and will not be addressed in this decision.

In March 2008, the Board remanded the case for a Travel Board hearing.  In August 2010, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  In November 2010, the Board remanded this case for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran contends that he incurred a head injury in service which resulted in residuals, including headaches, memory problems, behavioral changes and obsessive compulsive disorder (OCD).  The Veteran also testified that his obsessive compulsive disorder was aggravated by the head injury in service.  

The record reflects that the Veteran sustained a head injury in October 1977 when he was hit on the head with a pool cue.  A VA opinion with respect to the issue on appeal was obtained in January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the January 2011 VA opinion is incomplete.  

The VA examiner noted that the Veteran had a head injury and the diagnosis was concussion.  The examiner also noted that the problem associated with the diagnosis was traumatic brain injury.  The examiner concluded that the residuals of head trauma could not be related to the head injury in service without resorting to speculation.  The examiner did not include a rationale for being unable to reach an opinion without resorting to speculation.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (the Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  The Court also recently determined that a VA examiner cannot use the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  When the record leaves the issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

Further, the examiner also noted that the Veteran had a history of concussion in 1977 and that his main complaints were due to his OCD.  The examiner, however, did not indicate which residuals could not be associated with the head injury.  More over the examiner did not indicate if the Veteran's OCD was caused or aggravated by the head injury in service.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has not been met and an additional VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The VA examiner who performed the January 2011 VA examination should be contacted and asked to explain his conclusions.  The examiner should include which residuals can or cannot be related to the head injury in service.  The examiner should also indicated if the Veteran's OCD was caused or aggravated by service, including the October 1977 head injury or any other injury.  If the examiner cannot reach an opinion without resorting to speculation, the examiner should explain why an opinion could not be reached and provide a complete rationale.  

If the same VA examiner is unavailable, then the Veteran should be scheduled for another VA examination with the appropriate medical specialist to determine if there are residuals of a head trauma and the etiology of any such residuals.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state what, if any head injury residuals are present and whether the residuals are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service. 

Any and all opinions expressed should be accompanied by supporting rationale.

2. If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



